 In the Matterof KALLAHER AND MEE, INC.andOIL WORKERS INTERNA-TIONAL UNION LOCAL 366, CIOCase No.1-CA-41.Decided December 7,1949DECISIONANDORDEROn March 11, 1949, Trial Examiner Martin S. Bennett issued hisIntermediate Report in this case, finding that the Respondent hadengaged in certain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also recommended that the complaint be dismissedinsofar as it alleged that the Respondent had engaged in certain otherunfair labor practices.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications andadditions :1.The Trial Examiner found no independent violation of Section8 (a) (1) in the conduct of various officials of the Respondent, as setforth in the Intermediate Report.We agree with these findings, ex-cept for the instances of interrogation by Manager Rieley of employeesAllard Morel, Rabbit, and Everly concerning their union sympathiesor membership.2Accepting Rieley's testimony that he openly statedhis neutrality toward the union, we find that his statements did not1Pursuant to the provisions of Section 3 (b) of the Act,as amended,the National LaborRelations Board has delegated its powers in connection with this proceeding to a three-member panel [Chairman Herzog and Members Houston and Murdock].2Although no exceptions were filed to the Trial Examiner's failure to find independentviolations of Section 8 (a) (1), the matter was thoroughly litigated and we rely solelyupon the findings made by the Trial Examiner.SeeInternational Rice Milling,84 NLRB360; N.L, R. B. v. Oregon WorstedCo., 94 F. 2d 671, 672(C. A. 9) ; Western Electric Co.v.N. L. R.B.,147 F. 2d 519(C. A. 4), cert.den. 324 U. S. 870.87 NLRB No. 61.410 KALLAHER AND MEE, INC.411mitigate the interference inherent in interrogation.3We cannot agreewith the Trial Examiner that the instances of interrogation here fallwithin the rule of those cases in which the Board has held that suchconduct, if standing alone and limited to one or two incidents on thepart of secondary management officials, does not warrant an order bythe Board .4We therefore find that the Respondent violated Section 8 (a) (1)by these acts of interrogation.2.Like the Trial Examiner, we find that the discharges of Everly,O'Connor, and Rabbit on January 13, 1948, were not violative of Sec-tion 8 (a) (3). In our view, the record will not support a finding ofdiscriminatory motive with respect to these discharges, but insteadestablishes that these discharges were motivated by a belief that theemployees involved were guilty of falsifying time records.' In reach-ing this conclusion, however, we, unlike the Trial Examiner, place noreliance on the timing of the discharges, the alleged lack of knowledgeof the dischargees' union activities, or the failure to discharge allunion adherents .a3.The Trial Examiner found, and we agree, that during the strikethe Respondent unlawfully discharged Morel, Metivier, Bouley, andDooley because of their concerted activity, when on January 16, 1948,he sent them letters stating that he assumed from their absence onJanuary 15, 1948, that they had resigned on January 14, and enclosingchecks designated as "wages due up to and including the date of yourdischarge...."'The Respondent admits that it discharged these employees, butattempts to justify this action on the ground that the strike violatedSection 8 (b) (6) of the Act and was, therefore, unprotected concertedaction.The strike was called to induce the employer to reinstate asemployees the individuals who had earlier been discharged on January"SeeStandard-Coosa-Thatcher Co.,85 NLRB 1358 ;Craddock Shoe Corporation, 82NLRB 161;The Linde Air Products Company,86 NLRB 1333.Cf.GoldblattBros.,Inc.,77 NLRB 1262, 1264;Opelika TextileMills,Inc.,81 NLRB 594.We find no merit in the Respondent's exception to the Trial Examiner's failure tofind that they had actually falsified the records.The Respondent's belief to that effectwas, under the circumstances, sufficient warrant for its action. SeeThe Pure Oil Company,75 NLRB 539, 542.6Contrary to the Trial Examiner's assertions, the time chosen for the discharge isnot necessarily determinative of the nature of the discharge(N. L. R. B. v. VincennesSteelCorp.,117 F. 2d 169 (C. A. 7) ) ; an employer's knowledge of the union membershipof a dischargee may be inferred from the small size of a plant when other evidence islacking(Quest-Shon Mark BrassiereCo., 80 NLRB 1149;N. L. R. B. v. Link-Belt Co.,311 U. S. 584, 603) ; and no inference of innocence may be derived from the fact thatan employer did not discharge all employees who were members of a labor organization(Duro Test Corp.,81 NLRB 976;N. L. R. B. v. Pennsylvania Greyhound Lines,303U. S. 261).'Home Beneficial Life Ins. Co, v. N. L. R. B.,159 F. 2d 280, 289 (C. A. 4), cert.den. 332 U. S. 758. Contrast the letters involved inAnchor Rome Mills, Inc., 86NLRB1120;Kansas Milling Company,86 NLRB 925, and cases therein cited. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD13, a purpose wholly unrelated to the type of exaction for work "notperformed or not to be performed" proscribed in Section 8 (b) (6).8The Board has generally recognized that a strike to protest a non-discriminatory discharge is protected concerted activity.When, ashere, the strikers believed the discharges were discriminatory, we havefurther held that it may reasonably be assumed that the strikers actedon their own behalf, anticipating similar reprisals against themselves .9The Respondent further contends that the discharges were privi-leged, even if the strike be protected, because the economic strikershad been permanently replaced by the time their discharges becameeffective, and the letters must therefore be regarded as merely record-ing the change in the status of the strikers which took effect upon thehiring of their replacements.The Respondent contends that even ifit had not replaced the strikers when it sent the letters, it had done soby the time the letters were received.10 It contends that the TrialExaminer erred in finding that the letters constituted discharges ef-fective when mailed, arguing that, under contract law, the dischargeof an employee is not effective until communicated.-We find no meritin this contention.We agree with the Trial Examiner in holding thatthe discharges were effective on January 16, 1948, when the Respond-ent acted, rather than at the later dates on which the strikers receivedthe notices of discharge n8 See the discussion of this section containedinInternationalTypographical Union,et at.,86 NLRB 951.0Container ManufacturingCo., 75 NLRB 1082, 1085, enfd. as modified (on other grounds)I.Sam V. N. L. R. B.,171 F. 2d 769 (C. A.7) ; Myers Products Corp.,84 NLRB 82;National New York Packing & Shipping Co., Inc.,1NLRB 1009, 1017, 1018,enfd. 86F. 2d 98 (C. A. 2). The present facts are clearly distinguishable from thoseinFontaineConvertingWorks, Inc.,77 NLRB 1386, where the Board found that the employees inquestion walked out, "not to advance their own interests, but merely to further theinterests of their foreman who . . . was demoted."10The new employees hired before the 16th were assigned to the jobs regularly per-formed by dischargees O'Connor, Everly, and Rabbit.Accordingly,we do not credit theRespondent's assertion that it had replaced the strikers by them.We assume the truthof the Respondent's assertion that the four strikers were permanently replaced betweenJanuary 16, 1948, when the letters of discharge were mailed, and the dates on whichthey received the letters.11Fafnir BearingCo., 73 NLRB 1008, 1014-1015 (discharge dated from time Employerremoved cards from rack, although employees learned of removal later) ;IndustrialCotton Mills Company, Inc.,50 NLRB 855, 869 (discharges dated from time Employersent notices, not time received) ;Gulf PublicService Co., 18 NLRB 562, 586, 578(discharges dated from time names were removed from pay roll, not from time employeeswere informed of removal) ; and seeHamilton-Brown Shoe Company, 9NLRB 1073(discharges dated from time notice was posted, not from time employees learned ofnotice).We are not here concerned with the effect to be given such action by anemployer who changes his position after taking such action and before the employeeslearn of the earlier act. In such a situation, the Board has followed the rule theRespondent advocates.General Motors Corporation,67 NLRB 965 (removal of namesfrom pay roll held not to constitute a discharge when uncommunicated to strikers).We note further that, as we have found that the strikers were dischargedbeforetheyhad been replaced, we are not called upon to rule on the question of whether,afterthey had been replaced, the Respondent could have legally discharged the economicstrikers for the reason that they had engaged in the strike. KALLAHER AND MEE, INC.413Under these circumstances, we find, as did the Trial Examiner, thatthe four strikers were discharged in violation of Section 8 (a) .(3)and 8 (a) (1) of the Act.The RemedyThe discharge of employees because they engaged in concertedactivity protected by Section 7 of the Act violates Section 8 (a) (1)of the Act.Because such discharge amounts to a discrimination inhire and tenure of employment, thereby discouraging membershipin a labor organization, it also violates Section 8 (a) (3).Moreoverwhether the discharges be regarded as a violation of Section 8 (a)(1) or of Section 8 (a) (3), we find that it is necessary to order rein-statement with back pay, as hereinafter provided, in order to effectuatethe policies of the Act 12The Trial Examiner followedMassey Gin and Machine Works, 78NLRB 139, and recommended that the discharged strikers be awardedback pay from January 27, 1948, when they unconditionally requestedreinstatement rather than from the date of their discriminatory dis-charges, on the theory that the loss of wages could not conclusivelybe attributed to the discharge until the employees had indicated theirwillingness to abandon the economic strike.Under the circumstancespresent here, we shall adopt this recommendation.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the Board herebyorders that Respondent Kallaher and Mee, Inc., Pawtucket, RhodeIsland, its officials, agents, successors, and assigns shall :1.Cease and desist from :(a) Interrogating its employees concerning their union affiliations,activities, or sympathies, or those of their coworkers;(b)Discouraging membership in Oil Workers International UnionLocal 366, CIO, or any other labor organization of its employees be-cause they engage in collective or concerted activity, or by discriminat-ing in any other manner in regard to their hire or tenure of employ-ment or any term or condition of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Oil Workers International UnionLocal 366, CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other12The Sandy Hill Iron&BrassWorks,55 NLRB 1. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDmutual aid or protection, and to refrain from any or all of such activi-ties except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the employees named in Appendix A, attached hereto,immediate and full reinstatement to their former or substantiallyequivalent positions,13 and make them whole 14 for any loss of wagessuffered as a result of the discrimination against them, in the mannerdescribed in the remedy section above;(b)Post immediately at its offices and place of business in Paw-tucket, Rhode Island, copies of the notice attached hereto and markedAppendix A.15Copies of said notice, to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by Re-spondent's representative, be posted by Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysin conspicuous places including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered byany other material ;(c)Notify the Regional Director for the First Region in writing,within twenty (20) days from the date of receipt of this Order whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges otherviolations of the Act, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :TVE WILL NOT interrogate any employees concerning their. unionaffiliations, activities or sympathies, or those of their coworkers,or in any manner interfere with, restrain, or coerce our employees13 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition."SeeThe Chase National Bank of the City of New York, San,Juan, Puerto Rico,Branch,65NLRB 827.14 SeeCrossett LumberCo., 8 NLRB 440.15 In the event that this Order is enforced by a decree of a Court of Appeals,there shallbe inserted before the words, "A DECISION AND ORDER"the words,"A DECREE OFTHE UNITED STATES COURT OF APPEALS ENFORCING." KALLAHER AND TEE, INC.415in the exercise of their right to self-organization, to form labororganizations, to join or assist OIL WORKERS INTERNATIONALUNION LOCAL 366, CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized bySection 8 (a) (3) of the amended Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any loss.of pay suffered as a result of the discrimination as set forth in the.,Decision and Order :Oscar MorelSidney DooleyArmand MetivierHenry BouleyAll our employees are free to become or remain members of theabove-named union or any other labor organization except to theextent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment or any term or conditionof employment against any employee because of membership in oractivity on behalf of any such labor organization.KALLAHER AND MEE, INC.,Employer.By--------------=--------------(Representative)(Title)Dated-----------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Leo J. Halloran,for theGeneral Counsel.Mr. William R. Neilson,of New York, N.Y., for the Union.Messrs. AlbertJ.HobanandJ.ClifdenO'Reilly,of Providence,R. I., forRespondent.STATEMENT OF THE CASEUpon charges duly filed on January 14 and February 2, 1948, by Oil WorkersInternational Union Local 366, C. I. 0., herein called the Union, the GeneralCounsel of the National Labor Relations Board, herein referred to as the GeneralCounsel and the Board respectively, by the Regional Director for the First Region(Boston,Massachusetts), issued a complaint dated October 18, 1948, against 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDKallaher and Mee, Inc., of Providence, Rhode Island, herein called Respondent,alleging that Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act as amended, 61Stat. 136, herein called the Act.Copies of the charges, the complaint, andnotice of hearing thereon were duly served upon the parties.With respect to the unfair labor practices, the complaint alleged in substancethat Respondent: (1) discharged Chester Everly, Francis O'Connor, and ThomasRabbit on or about January 13, 1948, and Henry Bouley, Sidney Dooley, ArmandMetivier, and Oscar Morel on or about January 14, 1948, because of their unionor concerted activities; and (2) on or about March 9, 1947, and continuing there-after to the date of issuance of the complaint, engaged in certain acts of inter-ference, restraint, and coercion.On or about October 28, 1948, Respondent filedan answer wherein it alleged that the seven employees named in the complainthad been discharged for cause and further denied the commission of any unfairlabor practices.Pursuant to notice, a hearing was held from November 22 to November 24and from November 29 to December 2, 1948, at Providence, Rhode Island, beforethe undersigned Trial Examiner, Martin S. Bennett,;duly designated by the ChiefTrial Examiner.The General Counsel and Respondent were represented bycounsel, the Union by its representative, and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issue was afforded all parties.At the outset of thehearing, the undersigned denied motions by Respondent to dismiss the complainton the ground that it failed to state that the union was in compliance withthe provisions of Section 9 (f), (g), and (h) of the Act, and that the GeneralCounsel had failed to adduce affirmative proof of compliance by the Union withsaid provisions.The undersigned also denied motions by Respondent to strikefrom the complaint all allegations of unfair labor practices occurring prior toAugust 22, 1947, on the ground that the 1947 amendments to the Act made noprovision for the saving of cases alleging the occurrence of unfair labor practicesprior to that date, the effective date of the amendments to the Act. SeeN. P.Nelson Iron Works, Inc.,80 NLRB 788. Respondent further moved that the caseof alleged unfair labor practices arising prior to the effective date of the Act besevered from that based on acts occurring after such (late on the ground that thelaw of evidence differed in its application to the two periods.The motion wasdenied and the undersigned announced that the Federal Rules of Civil Procedurewould be applicable to evidence adduced with respect to both periods of time.During the hearing, the undersigned granted a motion by Respondent that aview be taken of its premises and a view was duly taken. At the conclusion ofthe General Counsel's case, Respondent moved that the complaint be dismissedon the ground that the General Counsel had not made out aprima faciecase.The motion was denied. At the close of the hearing the undersigned granted amotion by the General Counsel to conform the pleadings to the proof purely withrespect to formal matters.The parties were then afforded an opportunity toargue orally before the undersigned and to file briefs and/or proposed findingsof fact and conclusions of law. Oral argument was waived by the parties, and,subsequent to the close of the hearing, briefs were received from the GeneralCounsel and Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following: KALLAHER AND MEE, INC.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT417Kallaher and Mee, Inc., is a Rhode Island corporation with its principal officeand place of business at Pawtucket, Rhode Island, where it is engaged in the pur-chase, sale, and distribution of gasoline, kerosene, lubricating oils, fuel oils,tires, batteries, and accessories.During the year 1947, Respondent purchasedmaterials and supplies valued, in excess of $750,000, of which value in excessof 90 percent was shipped to Respondent's place of business at Pawtucket frompoints outside the State of Rhode Island.During the same period, Respondentsold fuels, oils, and accessories valued in excess of $750,000, of which value ap-proximately 10 percent was shipped from Respondent's place of business atPawtucket to points outside the State of Rhode Island. The undersigned findsthat Respondent is engaged in commerce within the meaning of the Act.'II.THE ORGANIZATIONINVOLVEDOilWorkers International Union Local 366, C. I. 0., is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The discharge of Everty, O'Connor, and Rabbit on January 13,19481.Background ; the nature of Respondent's businessRespondent's business is a small one as distributor of fuel and lubricatingoilswhich involves primarily the picking up of fuels and oils by trailer trucksin Braintree, Massachusetts, their transportation over the highways, storage inRespondent's tanks at Pawtucket, Rhode Island, and their ultimate sale anddelivery by Respondent's trucks to filling stations, farms, and other large usersof fuels and oils. Prior to January 1948, these fuels were stored at tanks leasedby Respondent a't a coal yard in Pawtucket owned and operated by the KallaherCoal Company. In the latter part of December 1947, Respondent moved itsPawtucket office to another location known as the State Pier, but at least partof the fuels handled by Respondent continued to be stored at the tanks leasedat the Kallaher Coal Company premises in Pawtucket.Respondent's business operations are conducted by John Rieley who is itsvice president and manager. In December 1947, Rieley promoted Michael Morley,Jr.,who theretofore had been a dispatcher and warehouseman, to the positionof office manager.This latter position was admittedly a supervisory one unlikeMorley's former position which was not. In December, Rieley also transferred'The record indicates that all of the stock of Respondent has been owned by the CitiesService Oil Company of Pennsylvania since October 1, 1946, and that on or about August1, 1948, the assets of Respondent were distributed to its sole stockholder.On the latterdate,Respondent privately commenced the conduct of its business tinder the name of"Kallaher and Mee Company, Division of Cities Service Oil Company." Publicly, however,the business is still conducted under its original name which still appears on Respondent'sfleet of oil trucks, although a public change of Respondent's name is contemplated.Signifi-cantly, as of the dates of the hearing herein, no steps had been taken with respect to thedissolution of Respondent.The record further indicates that there are a number of indi-viduals who occupy interlocking offices in both Respondent and the Cities Service OilCompany of Pennsylvania, and that some of them in their official capacities have fullknowledge of the instant proceeding. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam Blais, a truck driver, to the position of warehouseman, thus taking oversome of the duties formerly performed by Morley.As found hereinafter, Blaisposition of warehouseman was not a supervisory one. In addition to the above,Respondent employed during the period herein material, seven truck drivers whosedischarge is the basic issue herein.Also employed were a repairman who wasalso a spare driver, a night watchman, salesman, and several office clericals.2.The union campaignThere is no evidence of any.union organizational action among Respondent'semployees prior to the campaign commenced by the Union in April 1947. On orabout April 19, 1947,the Union requested recognition of Respondent and filed apetition for certification of representativeson May5, 1947, in Case No. 1-R-3779,as a result of which a hearing was held on August 8, 1947.A decision directingthe holding of an election was not issued until January 14, 1948,the day followingthe discharges on January 13 of Everly,O'Connor,and Rabbit,and on January27, the election was indefinitely postponed as a result of the filing of the originalcharge in this proceeding.During the course of the organizing campaign,William Blais functioned as shopsteward for the Union,although in the fall of 1947 he lost interest in the Union,as he claimed, because of the delays in the conduct of the Board election.As aresult he withdrew from union activity and was replaced by Chester Everly inDecember,at about the same time that Blais was transferred from truck-drivingto the position of warehouseman.As of January 13, all of Respondent's truckdrivers were members of the Union.3.The discharges of Everly, O'Connor, and RabbitEverly, O'Connor, and Rabbit entered Respondent's employ in -larch, April,,and July, 1947, respectively, although O'Connor has previously worked forRespondent from 1943 to 1945, at which time he was discharged. They weretrailer truck drivers who devoted most of their time to the transport of fueland oil from Braintree to Respondent's storage facilities in Pawtucket.Eachwas a member of the Union and had joined shortly after the commencement ofhis employment in 1947.Of Respondent's four other drivers, Oscar Morel andArmand Metivier also drove trailer trucks on this run although they generallyworked during the evening and early morning.The two remaining drivers, HenryBouley and Sidney Dooley, generally drove smaller trucks for local fuel andgasoline deliveries.At the close of the day, each driver submitted a daily report which itemizedthe trips made that day.As early as September 1947, when Oscar -Morel washired, Respondent's vice president and manager, John Rieley, informed him thathe questioned the amount of time recorded by his drivers on the Braintree runwhich was a round trip of approximately 80 miles.. Rieley stated that the men,who were the three discharged on January 13, Everly, O'Connor, and Rabbit,were averaging 5 hours per trip and that this was too long. There is evidencethat Rieley who periodically inspected the report sheets was disturbed over thesimilarity of time taken by drivers on a particular trip.He had discussed thiswith his subordinate Morley and came to the conclusion that the men wereslowing down on their trips so as to increase their hours and hourly earnings.There is also evidence that in December 1947, Rieley revised the method of re-porting and instructed the drivers to put down on their report sheets the timeof departure and return from a particular trip, rather than the elapsed time KALLAHER AND MEEK INC.419of the trip as had been the practice. It also appears that this new instructionby Rieley was not communicated to all of the drivers and that in some instancesitwas not followed.Several incidents took place on January 12 and 13, 1948, which brought to ahead Rieley's belief that his drivers were deliberately slowing down and wastingtime while on the job.On January 12, Rieley noticed a daily report by Morel,made several days earlier, in which Morel listed a time of 3 hours and 15 minutesfor each of three round trips made to a terminal in East Providence. Althoughthese three trips were made at different times of the day and on one of themthe point of origin was different from that of the other two, Rieley asked Morelon January 12 to explain why each of the three trips took the same time, in viewof the different circumstances surrounding them.Morel gave no explanationof why the time of the trips had not varied, but replied instead that on one tripthe truck radiator had frozen, on the second he had stopped to eat lunch, andthat during the third period Rieley had spoken to him for one-half hour. Rieleyimmediately informed Morel that he wanted him to put down the exact minuteof arrival and departure time, to abandon his practice of putting down the nearestquarter hour, and that the other men were to do likewise.William Blais, thewarehouseman, was in the room at the time and Rieley instructed him to soinform the other drivers.Morel left the room and some minutes later held a conversation in the boilerroom with Armand Metivier who also drove a trailer truck. Blais entered theroom during the conversation and overheard Morel state, as Blais testified, "tohell with O'Connor and Rabbit. I am going to put down my exact times." Onthe following morning, January 13, Blais reported this conversation to OfficeManager Morley, and Morley then informed Rieley of what he had heard. Rieleysummoned Blais to the office and confirmed the story.'Rieley testified that several weeks earlier he had been informed that ThomasRabbit had stated after depositing a load of oil at the tank at the Kallaher CoalYard that he had an "hour to kill" before returning to the office. Rieley ques-tioned Blais concerning this and Blais admitted that he had overheard thisstatement by Rabbit, whereupon Rieley immediately instructed Morley to haveall the drivers present in his office at 4 p. m.That afternoon all of the drivers except Bouley and Dooley whose absence isnot explained in the record, appeared at Rieley's office together with Morleyand Blais.Rieley announced that he did not know at the moment which, ifany, of the drivers were still in his employ, but that he would know by the endof the meeting depending on whether or not the truth was told.He then askedif any driver had instructed another driver how much time to put down for atrip.There was no reply and Rieley repeated the question.Morel spoke up andsaid, as he testified, "theboysdidn't tell me how much hours to take definitelybut they told me approximately about how much time to take." Rieley askedwho had said this and Morel replied, "not one man, there was three or four ofus talking together."Everly spoke up at this point and admitted, according toMorel, that lie had mentioned it to Morel, but that he was not the only one whohad done so; that he, Rabbit, and O'Connor had told Morel approximately howlong a trip should take ; and that "they always took about the same time and2 This finding is based upon the testimony of Blais, Morley, and Rieley which is in sub-stantial agreement.Metivier had no recollection of this conversation with Morel.Morelfirst denied any recollection of this conversation with Metivier but then admitted that onthis occasion he told Metivier that he intended thereafter to put down the exact time onhis daily reports.877359-50-vol. 87-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it would be fair."Rieley immediately told Everly that he was dischargedand turned to O'Connor and said "you are fired too."Rieley then asked if anyone in the room while at the Kallaher Coal Yard hadstated that he had an hour to waste before returning to the office. There wasno reply and after Rieley had repeated the question there was still no reply.Rieley turned to Blais and asked him if anyone had said that to him, and Blaisnamed Rabbit as the speaker.Rieley asked Rabbit if he had made the statementand Rabbit replied that he did not recall so doing.Rieley repeated the question,received the same answer, and thereupon also discharged Rabbit.Morel spokeup at this point and stated that Rieley should "smarten up and put some clocksinhere" if he did not trust the men. He further announced that he wasquitting in view of what he considered to be unjust treatment of the drivers.Hereconsidered after several minutes, however, and he and Metivier were informedby Rieley that they would thereafter be his two "top men." On the followingday Respondent apparently adopted Morel's suggestion because Rieley arrangedto install a type of time clock known as a tachograph on its trucks and in additiondecided that thereafter all truck drivers would punch a time clock at the plantoffice.ConclusionsImmediately apparent herein is the fact that the alleged discriminatory dis-charges took place many months after April 19, 1947, the date the Union firstrequested recognition of Respondent, more than 5 months after the representa-tion hearing in August 1947, and at a time when union activity was not particu-larly strong.' In addition there is no direct evidence to establish that the Re-spondent had knowledge of the union activities of Everly and Rabbit, two ofthe three discharged on January 13, although Morley did have cause to believethat O'Connor was a member of the Union. On the contrary both Morel andBouley who were not discharged on January 13, although Bouley was not present,had previously volunteered to Rieley the information that they had signed cardsin the Union, and, as appears below, Morel actually quit his employ on January13, after the three discharges, but reconsidered and his request for reinstatementwas granted by Rieley. This reinstatement of Morel by Rieley'hardly appearsto be the act of an employer bent upon elimination of union members from itsplant.Although Rieley's treatment of the three discharges was not of a tem-perate nature, it was entirely consistent with his previous treatment of hisemployees which the record reveals to have been of a forceful and tempestuousnature.The record does show that Rieley was of the belief for some time thathis drivers had been stealing time from the company and his conduct on January13 would appear to be consistent with such a belief on his part, particularly inview of the quasi-admissions made by Everly on January 13 implicating O'Connorand Rabbit as well as Rieley's knowledge of Morel's statement of the previousday which also implicated O'Connor and Rabbit. Consistent with such a beliefwas the adoption by Rieley of Morel's advice to install time clocks, which Rieleytook steps to install on the following day, January 14.Noteworthy too is an earlier occasion when Rieley was of the belief that Rabbitlied to him when he claimed ignorance of the circumstances under which histruck had been damaged. On that occasion Rieley told Rabbit, as the lattertestified, "I don't like a liar, and I will forgive you this time, but if I catchyou in another lie I will fire you." Obviously and not illogically Rieley con-3For example, Rabbit testified that he wore a union button for 2 days after joining theUnion but lost and never replaced it. KALLAHER AND MEE, INC.421sidered Rabbit's failureto recollect the statement attributedto him of havingan hour to kill in the nature of an admission that he had made such a statement.In the case of O'Connor, who had been discharged for drunkenness in 1945,rehired in 1947 and warned against any further drunkenness on penalty of dis-charge, the General Counsel relies on a statement allegedly made to O'Connorin August 1947 by Rieley. On that occasion O'Connor on his day off apparentlydrank to excess in a bar frequented by Respondent's drivers, the rear room ofwhich was also used for union meetings, and uttered some gossip to otherdrivers concerning certain aspects of Respondent's business operations notmaterial herein.Rieley admitted that this came to his attention and that hecursed and reprimanded O'Connor in extremely strong language.According toRieley he told O'Connor that he wished to discharge him for his conduct buthad been advised by his attorney not to do so during the pendency of the "laborsituation" and that he further had in mind his high regard for O'Connor's wifeand two children.Rieley further informed O'Connor that the next time he becamedrunk he would be discharged "union or nounion."According toO'Connor, Rieley on this occasion threatened to sell all his trucks rather than payunion wages and said, "I would fire you this very minute only I don't want troublewith the Union." Inasmuch as O'Connor was admittedly intoxicated on theoccasion for which he was reprimanded and had been warned against such con-duct by Rieley, Rieley's version of the incident appears to be more likely andis credited.The union activities of the three men were not outstanding although Everlywas then a newly selected, but relatively inactive, shop steward.There wastestimony by Morel and Bouley attributing to maintenance man Blais the state-ment that his first task as foreman was to find something on O'C'onnor who was"on the way out." This,was denied by Blais. The undersigned deems it unnec-essary to resolve this conflict because first, Blais was not made a supervisor,and second, even if credited, this testimony by the witnesses by the GeneralCounsel would be insufficient to overcome the preponderance of the testimony setforth above.In view of the foregoing findings the undersigned finds that upon a prepon-derance of the evidence the record does not support the allegations of the com-plaintwith respect to the discharges of Everly, O'Connor, and Rabbit. It isaccordingly recommended that their cases be dismissed.'B. The strikeof January15 and the resulting discharges on January 161.The factsThe three truck drivers discharged on January 13, 1948, formed a picket lineon the morning of January 14 in the vicinity of the Kallaher Coal Yard,but the4Cf.Minnesota Mining and ManufacturingCo., 81 NLRB 557. On January 14, the dayafter the three discharges,Rieley summoned Morel and Metivier to his office and each athis request signed separate and identical affidavits which stated:I hereby certify that my continued employment by Kallaher and Mee is not the resultof nor has it any bearing on the fact that I admitted to Mr. Rieley that I had been toldby O'Connor and Everly, other drivers of Kallaher and Mee, to put on more time forgiven trips, which time was paid for by Kallaher and Mee, than the trips actuallytook.Imake this statement of my own free will without coercion or intimidationof any kind.There was testimony by both Morel and Metivier that they did not have a full opportunityto read the affidavit and that the affidavits introduced in evidence did not correspond tothe affidavits they had signed. In view of the circumstances of the signing of the affidavitsno reliance is placed upon these affidavits in the findings hereinabove made. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDfour remaining drivers,Morel,Metivier,Bouley,and Dooley worked their regularday.That evening all seven met with the officials of the Union. It was agreedthat the four remaining driverswould notreport for work until the three dis-charged on January 13 were reinstated.On the morning of January 15 all fournotified eitherMorley or Rieley of their decision and it is found that theythereby commenced a concerted activity at this point for their mutual aid andprotection in protest of the three discharges.Rieley admitted that he informedDooley and Bouley over the telephone,after theyannounced that they werenot reporting for work until the three men were reinstated,that if they didnot report he would replace them on the trucks and, according to Bouley, andthe undersigned so finds, Rieley stated "anybody that doesn't report for workthis morning is all clone."It is clear,and theundersigned finds, that Rieley onthe morning of January 15 was informed of the strike.At various times during January 15 the four drivers joined the picket lineset up on the previous day and picketing was apparently carried on at both theKallaher Coal Yard and in the vicinity of Respondent's offices.Ultimately thepicketing which lasted for some weeks took place largely near Respondent'soffices.On January 16 Rieley sent a letter to each of the four strikers which stated :Inasmuch as you did not report for work on January 15,1948, and I havereceived no information from you as to why you did not report, we mustassume that you resigned your position as truck driver with this Companyas of the close of business on January14, 1948.We are enclosing herewith check in payment of your wages up to andincluding January 14,1948.If there is any discrepancy please advise andwe will investigate same.Enclosed with each letter was a check which stated on its face that it was inpayment of"wages dice up to and including the date of your discharge on Janu-ary 14,1948."[Emphasis added.]The seven drivers continued their picketingfor some weeks until approximately January 27 when the four strikers uncondi-tionally asked Rieley for reinstatement.He instructed them to return in afew days which they did, and at that time Rieley informed them that their jobswere filled.2.ReplacementsAfter thedischarge on January 13 of Everly,O'Connor, and Rabbit, Rieleyinserted an advertisement for truck drivers in the Providence morning paperfor January 14.The testimony concerning the hiring of replacements is notentirely clear because Morley's testimony with respect thereto is vague ondetails.It is clear,however, that on January 14, Respondent hired a driver,Barlow, who did not appear on January15 orthereafter.On January 15 threedrivers were hired, Thibodeau,Martel, and Banford, all of whom worked onJanuary 16 and for a period thereafter,saveThibodeauwho resigned on January17.No drivers were hired on January 16 although Respondent'smaintenancepersonnel and salesmen helped out on the trucks on January 16 as they did onJanuary15."Replacements were hired on various later days and it appears,and theundersigned so finds,that on January27 when the four strikers uncon-ditionally applied for reinstatement their jobs were filled.5With respect to driver Packard, Morley testified alternatively that. he was hired onJanuary 16 or 17, January 17 or 19, and on January 21.Morley finally elected January 17to 19 although he was not positive. In view of this testimony the undersigned finds thatPackard was not hired until after January 16. KALLAHER AND MEE, INC.Conclusions423The General Counsel contends that the strikers were discharged on January14, and places reliance upon the language found upon the face of the checkmailed on January 16 to the strikers which stated, " . . . wages clue up to andincluding the date of your discharge on January 14, 1948 . .He apparentlyrelies upon a telephone call made at approximately 12: 45 a. in. on January 15 to'William Blais by Morel announcing the strike, as a result of which Blais allegedlystated that any driver not reporting for work on January 15 was "all done."Onthe other hand, first, Respondent took no action with respect to terminating theemployment of the strikers until January 16 and secondly since, as found below,Blais was not a'supervisory employee, this contention lacks merit despite the dateplaced upon the check.The undersigned believes and finds that the date ofJanuary 14 appearing on the check obviously refers to the last dateworkedby the strikers.It is found, however, that the letter of January 16, 1948, and the accompanyingcheck constituted as a matter of law a discharge of the strikers.Here thestrikers were engaged on January 15 in a concerted activity protected by Section7 of the Act and Respondent took steps to terminate their employment. There isabsolutely no evidence that Respondent sent this letter in an attempt to tacti-cally maneuver the strikers into returning to its employ and no such contentionwas made by Respondent either at the hearing or in its brief. In fact, Re-spondent admitted in its answer that the strikers were discharged and, accord-ing to Manager Rieley who signed the letters sent to the strikers, "as of the16th they were dismissed."Respondent, however, was entitled to discharge these economic strikers ifit had first filled their position with permanent replacements.N. L. R. B. v.Mackay Radio and TelegraphCo., 304 U. S. 333.The criterion is thereforewhat was the status on January 16, 1948, of Respondent's employment rosterwhen it sent the letter of discharge to the strikers.Although it is Respondent'scontention that on January 16 it had permanently replaced them, the record doesnot support Respondent's position herein.As found above, when Respondentsent out the discharge letters on January 16, it had but three newly hireddrivers in its employe and there were four positions to be filled. The other fourpositions were then temporarily filled by Respondent's maintenance and salespersonnel who were temporarily transferred from their normal duties andreturned thereto at a later date when Respondent did hire permanent replace-ments.It appears further, according to the testimony of Morley, that the threereplacements in Respondent's employ on January 16, Thibodeau, Banford, andMartel, were assigned to driving trailer trucks, the positions which had beenfilled by the three drivers discharged on January 13, Everly, O'Connor, andRabbit.Thus, when the letters and checks of January 16 were sent to each ofthe four strikers announcing the termination of their employment, the positionspreviously filled by the four strikers, two by Metivier and Morel, the trailerdrivers, and two by Dooley and Bouley, the truck drivers, had not been filledby permanent replacements.'OThis computation includes driver Thibodeau who resigned on January 17.7As noted above, driver Barlow who was hired and worked only on January 14, wasobviously a replacement for one of the three drivers discharged on January 13.As he didnot appear for work on January 15 or thereafter, be can in no way be considered as a replace-ment for those who commenced the strike on January 15 and were discharged on Janu-ary 16. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is therefore found, as Respondent in fact contended,that on January 16:itdischarged Morel, Metivier,Dooley, and Bouley. It is further found thatthey were discharged for engaging in a concerted activity protected by Section.7 of the Act,thereby discriminating with respect to the hire and tenure of theiremployment and interfering with, restraining,and coercing them in the rightto engage in concerted activities.MasseyGin and MachineWorks,78 NLRB 189-C. Alleged interference, restraint, and coercionThe General Counsel herein relies upon conduct and statements attributedtby various employees to William Blais and Manager John Rieley.With respectto Blais, it is his position that Blais became a supervisory employee in December1947, but the record does not support this contention,Blais, a truck driver-for many years and Respondent's oldest driver in point of seniority, stated to the.president of the Kallaher Coal Company late in 1947 that he wished to give upstruck driving.This information was relayed to Rieley who offered Blais the-position of warehouseman at Respondent's new offices at the State Pier. Blair.accepted the offer and the transfer was made in December 1947, at which time.Blais was changed from an hourly rated employee to a weekly salary of $60;.which was somewhat less than what his hourly earnings had amounted to at the.time because of the long hours he had theretofore put in.As a warehouseman, Blais received and shipped merchandise, sorted stock in,the warehouse, and on occasion assisted drivers in unloading their trucks. Itwas also his duty to keep the warehouse clean, which he did by sweeping. and,waxing floors and cleaning the toilets.The record, however, does indicate thatBlais was prone to, brag about his position.Thus, just before being transferredto his new position, Blais stated on several occasions that he was to becomea foreman.Thereafter he did tell several drivers to keep the warehouse cleansand to stop their trucks at the appropriate place on the warehouse floor.Omoccasion lie would also relay orders from Morley or Rieley to the drivers, butthis was also done by the office clericals.There is, however, no evidence thatany of the men ever took direct orders with respect to the performance of theirwork from Blais or that they were instructed to take orders from him. Atbest, Blais may have been guilty of officiousness in carrying out his duties butors the entire record the undersigned is of the belief and finds that Blais was:not a supervisory employee within the meaning of Section 2 (11) of the Act..In addition, there is no evidence of the ratification of his conduct or statementsby management. It is, therefore, found that none of the statements attributedtoBlais by various witnesses may be considered as utterances for which,Respondent is responsible.The complaint further alleges that Respondent granted a wage increase toits employees for the purpose of undermining the majority status of the Union...The record indicates that effective May 30, 1947, Respondent granted a wageincrease consisting of a 10 percent cost of living increase to all of its employeesincluding office clericals.The General Counsel relies on the fact that the Unionhad previously demanded recognition and that a petition for investigation and;certification of representatives was then pending before the Board.On theother hand, it is the position of Respondent that the cost of living increasewas granted in order to bring Respondent's wage rate, admittedly low, intoconformity with pay scales in the area for similar work.There is also no,evidence that this wage increase was ever discussed by the Union with Respondent,or raised by it in any of the conferences held with Respondent during the KALLAHER AND MEE, INC.425processing of the representation petition. In view of the above, the undersignedfinds that the record does not support a finding that this cost of living adjust-ment was given for the purpose of undermining the Union and therebyinterfering with, restraining, or coercing Respondent's employees.The complaint alleges that Respondent granted economic preferment andother advantages to an employee as a reward for relinquishing his union mem-bership and activities.This presumably relates to the fact that William Blais,who was shop steward for the Union, lost interest in the Union shortly priorto his transfer to the position of warehouseman. The record clearly indicatesthat Blais, the oldest driver in point of seniority requested and was assignedto the position of warehouseman. It is found that there is no substantial evi-dence in support of this allegation of the complaint.It is alleged that Respondent conferred with certain of its employees onRespondent's time and premises for the purpose of inducing them to relinquishtheir union membership and activities.The record shows that on or aboutMay 29, 1947, Manager Rieley read to his employees, during working hours, astatement on the subject of union organization, a copy of which was introducedin evidence.The context of the statement clearly falls within the realm ofprotected free speech, and although two witnesses for the General Counsel,Bouley and O'Connor, testified that statements were made by Rieley whichdiffered from those appearing in the exhibit, one of them, Bouley, admitted thatthroughout the talk Rieley appeared to be reading from the paper. In viewthereof, the undersigned credits the testimony of Rieley that he read only thetext of the speech as introduced in evidence, which is found to be protectedopinion.It is further found, in view of recent decisions of the Board, thatthe assemblage of a compulsory employee audience during working hours forthe purpose of reading or giving an opinion on the merits of union representationdoes not constitute an unfair labor practice. See e. g.Babcock &WilcoxCompany,77 NLRB 577.Statements attributed to Manager John Rieley were offered by the GeneralCounsel apparently in support of the allegations of the complaint that Re-spondent interrogated employees concerning their union activities, threatenedthem with reprisal if they persisted in and did not relinquish their unionmembership and activities, and requested an employee to report any informa-tion learned by him concerning union activities in the plant.Thus, employeeJoseph Allard, who was hired in March 1947 as a maintenance helper and wastransferred to the position of watchman in December 1947, testified that he askedRieley when he was hired by Rieley if there was a union in the plant; thatRieley replied in the negative ; and that Rieley then asked him if he favoredunions.Allard further, testified that during the summer of 1947, Rieley toldhim that the men would approach him to join the Union and that it made nodifference to him, Rieley, whether Allard joined or not. It further appearsthat on an unidentified date, Rieley informed Allard that the trailer truckdrivers were attempting to join a union. Obviously, the two latter statementsare not violative of the Act and on the earlier occasion the entire subject ofunion activities was brought up by Allard.Testimony of a dubious nature was adduced from employees Dooley andBouley in support of these allegations of the complaint.According to Bouley,Rieley informed him approximately 3 weeks after he was hired that he wasnot required to join the Union.Dooley testified that Rieley informed him therewas no union in the plant, and that if anyone informed him, Dooley, that hewas required to join a union he should immediately inform Rieley.Here too 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe statements are of an explanatory nature and are not even remotelyinterference, restraint, or coercion.According to Oscar Morel, Rieley asked him when he hired him if he was amember of a union.Morel replied that he was a member of a labor organiza-tion, not the Union, and that he desired to retain his membership therein.Rieleyreplied that he could do so, that it made no difference to him, and that Morelcould have the job.Morel further alleged that Rieley stated the employeeswere attempting to organize a union, asked Morel if he knew anything about it,and asked him whether he was going to join.Morel also claimed that Rieleysuggested to him that he join another union.Thomas Rabbit testified that when he was hired in July 1947, Rieley informedhim that the employees were attempting to organize a union, that it made nodifference to him whether Rabbit joined or not, but that he, Rieley, wanted toknow if Rabbit did join. Chester Everly testified that when hired. in March1947, he asked Rieley if there was a union in the plant and Rieley replied inthe negative.Everly also claimed that during the same month Rieley askedhim if he had joined the Union and added that he wanted to know about it ifEverly did so.According to Everly, Rieley on this occasion stated that if theUnion came in he would cut the hours and that pay would be less.Rieley testified that after the union campaign started in April, he advisedall new employees after they had been hired that the plant was in the processof organization, but that it made no difference to him whether or not theyjoined the Union. In effect, he denied discussing the Union with the men inany other fashion.Rieley impressed the undersigned as an honest witness andhis testimony was in large measure corroborated by that of the witnesses forthe General Counsel, set forth above, which in large measure attributed non-coercive statements and opinions to Rieley.Accordingly, the undersigned creditsRieley's testimony herein. In view of the findings above the undersigned findsthat the allegations herein with respect to independent interference, restraint,and coercion have not been sustained by a preponderence of the evidence andrecommends the dismissal thereof.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III above, occurring in con-nection with its operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand such of them as have been found to be unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V.TIIE REMEDYHaving found that Respondent has engaged in unfair labor practices affectingcommerce, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act. It hasbeen found that Respondent has discriminated with respect to the hire and tenureof employment of Oscar Morel, Armand Metivier, Sidney Dooley, and HenryBouley, and it is recommended that Respondent offer them immediate and fullreinstatement to their former or substantially equivalent positions without prej-s Even assuming that the testimony of Rieley were not credited herein, those state-ments attributed to him which are of a coercive nature are relatively so few and infrequentthat they do not appear to warrant.a finding of interference, restraint, or coercion.Cf.Opelika Textile Mills, Inc.,81 NLRB 594. KALLAHERAND MEE, INC.427udice to their seniority or other rights and privileges.Chase National Bank,65NLRB 827.Ordinarily, discriminatorily discharged employees are entitled to back payfrom the date of their discharge. In the instant case, however, these four em-ployees were discharged while they were on strike and until they had abandonedthe strike by indicating their desire to return to work on the terms existingwhen the dispute arose, it cannot be said that their loss of wages was causedby the discharge. Inasmuch as on or about January 27, 1948, they uncondition-ally requested reinstatement from Respondent, indicating thereby that they hadabandoned their strike and desired unconditionally to return to work, it is foundthat Morel, Metivier, Dooley, and Bouley are entitled to back pay from January27, x.948.SeeMassey Gin and MachineWorks,supra.It is further recom-mended that Respondent make them whole for any loss of pay suffered as aresult of the discrimination by payment to each of them of a sum of moneyequal to that which lie would normally have earned as wages from January27, 1948, to the date of Respondent's offer of reinstatement, less his net earningsduring that period.SeeCrossett Lumber Conipgny,8 NLRB 440.Respondent by its discharge of the four strikers resorted to the most effectivemeans at its disposal to defy what the Supreme Court has termed "the principalpurpose of the Act," namely, its guarantee to employees of "full freedom ofassociation and self-organization."Wallace Corporation v. N. L. R. B.,323 U. S.248.The undersigned will, therefore, recommend that Respondent be ordered tocease and desist from in any manner infringing upon the rights of employees asguaranteed by Section 7 of the Act. SeeMay Department Stores v. N. L. R. B.,326 U. S. 376.Since it has been found that Respondent did not commit unfair labor prac-tices in the following respects, it will be recommended that the allegations ofthe complaint with regard thereto be dismissed, namely that Respondent (1)interrogated employees relative to their union membership and activities; (2)threatened employees with economic reprisal unless they relinquished theirunion membership and activities ; (3) threatened employees with economic re-prisal because they had joined the Union; (4) threatened employees with eco-nomic reprisal if the Union became their collective bargaining representative;(5) granted additional compensation to its employees for the purpose of under-mining the Union; (6) conferred with employees on Respondent's time andpremises for the purpose of inducing them to abandon their union membershipand activities; (7) offered wage increases and other benefits to its employeesfor the purpose of inducing them to abandon their union membership and activi-ties; (8) granted economic preferment to an employee for relinquishing hisunion membership and activities; (9) urged employees not to join the Union, towithdraw from the Union and to join a rival union; and (10) requested an em-ployee to report any information acquired by him concerning the Union.It is further recommended that the complaint be dismissed insofar as it allegesthat Respondent has discriminated with respect to the hire and tenure of em-ployment of Chester Everly, Francis O'Connor, and Thomas Rabbit.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes to following :CONCLUSIONS OF LAW1.OilWorkers International Union Local 366, C. I. 0., is a labor organiza-tion within the meaning of Section 2 (5) of the Act. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating with regard to the hire and tenure of employment ofOscar Morel, Armand Metivier, Sidney Dooley, and Henry Bouley, thereby dis-couraging membership in a labor organization, and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section7 of the Act, Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) and (1) of the Act.3.The foregoing unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.Respondent has not discriminated with respect to the hire and tenure ofemployment of Chester Everly, Francis O'Connor, and Thomas Rabbit.5.Respondent has not engaged in unfair labor practices by interrogatingemployees relative to their union membership and activities; threatening em-ployees with economic reprisal unless they relinquished their union membershipand activities ; threatening employees with economic reprisal because they hadjoined the Union ; threatening employees with economic reprisal if the Unionbecame their collective bargaining representative; granting additional compensa-tion to its employees for the purpose of undermining the Union; conferring withemployees on Respondent's time and premises for the purpose of inducing themto abandon their union membership and activities ; offering wage increases andother benefits to its employees for the purpose of inducing them to abandontheir union membership and activities; granting economic preferment to anemployee for relinquishing his union membership and activities; urging employeesnot to join the Union, to withdraw from the Union and to join a rival union;and requesting an employee to report any information acquired by him concerningthe Union.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Respondent, Kallaher and Mee, Inc., Pawtucket,Rhode Island, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union Local 366,C. I. 0., or any other labor organization of its employees because they engagein collective or concerted activity, or by discriminating in any other manner inregard to their hire or tenure of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right of self-organization, to form labor organiza-tions, to join or assist Oil Workers International Union Local 366, C. I. 0., orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section 7of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to the employees named in Appendix A immediate and full reinstate-ment to their former or substantially equivalent positions, and make them wholefor any loss of wages in the manner described in the section entitled "Theremedy"(b) -Post immediately at its offices and place of business in Pawtucket, RhodeIsland, copies of the notice attached hereto and marked Appendix A. Copies ofsai dnotice, to be furnished by the Regional Director for the First Region, shall,after being duly signed by Respondent's representative, be posted by Respondentimmediately upon receipt thereof and maintained by it for sixty (60) consecutive KALLAHER AND M'E'EK .INC.429days in conspicuous places including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the First Region in writing, within twenty(20) days from the date of receipt of this Intermediate Report, what stepsRespondent has taken to comply herewith.It is recommended that unless on or before twenty (20) days from the dateof the receipt of this Intermediate Report, Respondent notify said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring Respondent to takethe aforesaid action.It is further recommended that the complaint be dismissed insofar as it allegesthat Respondent discriminated with regard to the hire and tenure of employ-ment of Chester Everly, Francis O'Connor, and Thomas Rabbit. It is furtherrecommended that the complaint be dismissed insofar as it alleges that Respon-dent engaged in interference, restraint, or coercion as outlined in Paragraph IVof the complaint.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may;within twenty (20) days from the date of service of the order transferringthe case to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Washington 25, D. C., an original and six copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and six copies of a briefin support thereof; and any.party may, within the same period,file an originaland six copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the partyfiling thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85.As furtherprovided in said Section 203.46, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring the caseto the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 11th day of March 1949.MARTIN S. BENNmT,Trial Exanvhaer.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist OIL WORKERS INTERNATIONAL UNION LOOAL366, C. I. O. or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the discrimina-tion.Oscar MorelSidney DooleyArmand MetivierHenry BouleyAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.KALLAHER AND MEE, INC.,Employer.By -------------------------------(Representative)(Title)Dated -------------------------------This notice must remain posted for 60 daysfrom the date hereof, and must notbe altered,defaced, or coveredby any othermaterial.